DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “type” in claims 1, 2, 7, and 8 is a relative term which renders the claim indefinite. The term “type” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is suggested to delete the word.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6, and 11-19 are rejected under 35 U.S.C. 103 as being unpatentable over Daito (JP 2014-236090) using the English language machine translation of the Japanese document.
Regarding claim 1: Daito teaches a curable resin composition (para. 155) comprising a multifunctional benzoxazine such as bisphenol S benzoxazine resins (para. 148), which has the structure 
    PNG
    media_image1.png
    200
    258
    media_image1.png
    Greyscale
, but instead of the linking group of -C(CH3)2- (from the bisphenol A), the linking group is 
    PNG
    media_image2.png
    119
    58
    media_image2.png
    Greyscale
 (from bisphenol S). This is the claimed formula (1) where Z is a linking group and R is an aryl group. Daito also teaches an epoxy having a norbornane structure and two epoxy groups/norbornene type epoxy resin (para. 48), and a naphthylene ether type epoxy resin (para. 48) and a curing agent (para. 73).  While Daito teaches more than 1 epoxy resin can be used at a time (para. 49), Daito does not specifically teach in an example, the benzoxazine, norbornane epoxy and naphthylene ether epoxy used together.  However, at the time of the invention a person having ordinary skill in the art would have found it obvious to use the benzoxazine, norbornane epoxy and naphthylene ether epoxy together and would have been motivated to do so since Daito teaches combinations of the resins can be used, and each is an acceptable resin to use to achieve the disclosed invention.
Regarding claim 2: Daito teaches the naphthylene ether epoxy compound is chemical formula 7, paragraph 69, which is the claimed structure where n is 1 or more (para. 70).
Regarding claims 3, and 11: Daito teaches inorganic filler (para. 18).
Regarding claims 4, 12, and 13: Daito teaches a curing accelerator (para. 98).
Regarding claims 5, 14, 15, and 16: Daito teaches a cured product (para. 155).
Regarding claims 6, 17, 18, and 19: Daito teaches a semiconductor device disposed in a cured product (para. 155).

Claims 7-10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Daito (JP 2014-236090) using the English language machine translation of the Japanese document in view of Lin et al. (US 2009/0215967).
Regarding claim 7: Daito teaches a method of producing a curable resin composition (para. 155) comprising mixing a multifunctional benzoxazine such as bisphenol S benzoxazine resins (para. 148), which has the structure 
    PNG
    media_image1.png
    200
    258
    media_image1.png
    Greyscale
, but instead of the linking group of -C(CH3)2- (from the bisphenol A), the linking group is 
    PNG
    media_image2.png
    119
    58
    media_image2.png
    Greyscale
 (from bisphenol S). This is the claimed formula (1) where Z is a linking group and R is an aryl group. Daito also teaches an epoxy having a norbornane structure and two epoxy groups/norbornene type epoxy resin (para. 48), and a naphthylene ether type epoxy resin (para. 48) and a curing agent (para. 73).  While Daito teaches more than 1 epoxy resin can be used at a time (para. 49), Daito does not specifically teach in an example, the benzoxazine, norbornane epoxy and naphthylene ether epoxy used together.  However, at the time of the invention a person having ordinary skill in the art would have found it obvious to use the benzoxazine, norbornane epoxy and naphthylene ether epoxy together and would have been motivated to do so since Daito teaches combinations of the resins can be used, and each is an acceptable resin to use to achieve the disclosed invention.
Daito does not teach processing the mixture into a powder. However, Lin et al. teaches grinding the mixture into a powder (para. 49). Daito and Lin et al. are analogous art since they are both concerned with the same field of endeavor, namely benzoxazine and epoxy compositions. At the time of the invention a person having ordinary skill in the art would have found it obvious to grind the mixture into a powder and would have been motivated to do so for easier handling.
Regarding claim 8: Daito teaches the naphthylene ether epoxy compound is chemical formula 7, paragraph 69, which is the claimed structure where n is 1 or more (para. 70).
Regarding claims 9 and 20: Daito teaches inorganic filler (para. 18) and a curing accelerator (para. 98).
Regarding claim 10: Daito teaches heating at 220 °C for 60 minutes to cure (para. 155).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Megan McCulley whose telephone number is (571)270-3292. The examiner can normally be reached Monday - Friday 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MEGAN MCCULLEY/           Primary Examiner, Art Unit 1767